Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the interest of maintaining clarity of record, the Examiner notes the claim set filed January 12th, 2022, does not contain any amendments. Applicant’s response is entered, though, technically, no amendments are entered, as the claims contain no amendments.
Applicant's arguments filed January 12th, 2022, have been fully considered but they are not persuasive.
Applicant argues that Takei does not disclose that the substrate is a chemically strengthened glass element. Applicant argues that the substrate of Takei cannot be interpreted as a chemically strengthened glass element, as recited in claim 1. This argument is not found persuasive as Bayne teaches a chemically strengthened glass element. Page 3 of the Final Rejection mailed November 26th, 2021, noted that Bayne discloses chemical strengthening of glass to form a surface compressive region, and that a person of ordinary skill in the art would considered it obvious to have included such a surface compressive stress region in the glass sheet of Swanson, in order to reduce breakage from impact and improve impact and flexural stresses. Therefore, chemical strengthening of glass (to produce such surface compressive stresses) is obvious without requiring any teachings from Takei.
Applicant argues that impermissible hindsight is used in the combination of Swanson, Bayne, and Takei, as features gleaned from Applicant’s disclosure alone are relied upon. Applicant further argues that the teachings in Takei do not serve as motivation. These arguments are not found persuasive as Bayne teaches chemically strengthening glass to form a surface compressive stress region in order to provide reduced breakage and improved stresses, and Takei teaches a completely filled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783